Citation Nr: 0826717	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for lumbar strain prior to March 10, 2007; and 
entitlement to an evaluation in excess of 40 percent after 
that date.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1973 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in November 2006 and March 2008.  
This matter was originally on appeal from September 2004 and 
January 2005 decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In a letter received by VA in December 2007, the veteran 
stated that he would like to file a claim for service 
connection for PTSD and a left wrist condition.  Thus, these 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to June 16, 2005, the veteran's service-connected 
lumbar strain was manifested by flexion to 86 degrees, 
extension to 11 degree, right lateral flexion to 31 degrees, 
left lateral flexion to 34 degrees, right and left rotation 
to 30 degrees, with no objective findings of radiculopathy 
associated with service-connected lumbar strain.

2.  Since June 16, 2005, the veteran's service-connected 
lumbar strain has been manifested by flare-ups of symptoms 
limiting flexion to 30 degrees, extension to 5 degrees, right 
and left lateral flexion to 10 degrees with objective 
findings of mild radiculopathy in the left lower extremity; 
the veteran's service-connected lumbar strain has not been 
manifested by unfavorable ankylosis.




CONCLUSIONS OF LAW

1.  Prior to June 16, 2005, the criteria for an initial 
evaluation in excess of 10 percent for the veteran's service-
connected lumbar strain have not been met.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).      

2.  Since June 16, 2005, the criteria for an evaluation of 40 
percent for the veteran's service-connected lumbar strain and 
degenerative joint disease involving the facets has been met.  
38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2007).      

3.  The criteria for an evaluation in excess of 40 percent 
for the veteran's service-connected lumbar strain and 
degenerative joint disease involving the facets have not been 
met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2007).      

4.  The criteria for a separate 10 percent evaluation, but 
not greater, from June 16, 2005, for left lower extremity 
sciatica have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2006 and March 2008 Remands, 
the Appeals Management Center (AMC) afforded the veteran a VA 
examination to ascertain the severity of his service-
connected lumbar strain, issued a letter in accordance with 
the Veterans Claims Assistance Act (VCAA), and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's November 2006 and March 2008 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	VCAA 

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in December 
2006 and April 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2008 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The April 2008 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2008.  

The veteran's service medical records and identified VA 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded VA examinations in December 
2004 and March 2007. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for lumbar strain.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for lumbar strain was granted in a January 
2005 Decision Review Officer Decision, and a 10 percent 
disability rating was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 effective June 10, 2004.  The veteran 
disagreed with the disability assigned.  In April 2007, the 
AMC increased the rating to 40 percent pursuant to Diagnostic 
Code 5242 for degenerative arthritis of the spine effective 
March 10, 2007.  

Despite the increase granted, the veteran's appeal remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement (NOD) as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).

The criteria for evaluating various types of spine 
disabilities, is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007).  The regulations note that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent rating 
is warranted.

Note(1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note(2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

As set forth above, in order for the veteran's service-
connected lumbar spine disability to warrant an evaluation in 
excess of 10 percent prior to March 10, 2005, the evidence 
must show forward flexion of the thoracolumbar spine not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

At the December 27, 2004 VA examination, the veteran 
demonstrated normal gait, negative straight leg raising 
bilaterally, flexion to 86 degrees, extension to 11 degrees, 
right bending to 31 degrees, left bending to 34 degrees, and 
bilateral rotation to 30 degrees.  The veteran was diagnosed 
with low back pain consistent with strain.

In June 2005, the veteran presented with complains of 
increased back pain radiating into the buttocks for 5 days 
after leaning forward to pick a ball off the ground.  
Physical examination of the back demonstrated no spasm, pain 
with flexion to 30 degrees, and straight leg raise showing 
pain bilaterally radiating to buttocks at 30 degrees.  CT 
scan showed L3 bulge.

In July 2005, the veteran presented with complaints of 
excruciating throbbing lower back pain for two days after 
bending down to pick up mother's wheelchair.  Physical 
examination showed tenderness, muscle spasm, and positive 
straight leg raise, initial impression was acute exacerbation 
of chronic low back pain with L4-L5 disc bulge and 
degenerative joint disease.   He presented one week later for 
further evaluation of his lower back pain.  Physical 
examination demonstrated muscle tenderness, pain with full 
extension and flexion to 30 degrees, and pain at 30 degrees 
with straight leg raising.  The veteran was referred for an 
initial physical medicine and rehabilitation consultation.  
The veteran reported lumbar spine pain radiating into 
bilateral gluteal muscles and posterior thighs to knees.  The 
veteran presented in a wheelchair and stood in room with 
noted hunched posture.  Physical examination demonstrated 
pain to palpation in lumbar region with mild pain in 
bilateral paraspinal tissues and severe focal pain to 
palpation of lumbar vertebra.  Range of motion was limited in 
both extension and flexion by pain, light touch was intact in 
all dermatomes of bilateral lower extremities, but reflexes 
of the medial hamstring was noted to be hypoactive, and 
straight leg raise was positive for radiating pain in 
posterior thigh.  The assessment was long history of low back 
pain, rheumatoid arthritis, and status post cerebral 
accident.  No current signs of radiculopathy but examination 
limited secondary to pain.  Physical therapy treatment 2 to 3 
times per week was prescribed.

The record indicates that the veteran presented for physical 
therapy session beginning July 22, 2005 until September 9, 
2005.  During that time, on August 10, 2005 and August 16, 
2005, the veteran presented seeking further evaluation for 
back pain.  Physical examination on August 10, 2005, 
demonstrated normal muscle tone and mass and sensation intact 
to light touch of the lower extremities.  There was no point 
tenderness, pain with flexion greater than 60 degree, mild 
pain with full extension, and pain with straight leg raising 
at 60 degrees bilaterally radiating into hamstrings.  
Physical examination on August 16, 2005, demonstrated that 
the veteran ambulated with cane and stood with hunched 
posture.  There was tenderness and tension to palpation of 
bilateral lumbar paraspinals and to superficial palpation of 
soft tissue over paraspinals, range of motion was limited in 
side bending, extension and flexion secondary to pain.    

The veteran presented in December 2005 for back pain due to 
shoveling snow.  Physical examination showed muscle spasm and 
tenderness.  He was diagnosed with acute muscle strain and 
prescribed pain reliever and muscle relaxant. 

At the March 2007 VA examination, the veteran demonstrated 
flexion to 20 degrees, extension to 5 degrees, and right and 
left lateral flexion to 10 degrees.  The examiner noted that 
there was no additional loss of motion on repetitive use of 
the joint.  Lasègue's sign was positive on the left.  The 
veteran was diagnosed with lumbar sprain, strain with 
degenerative joint disease involving facets.   

Taking such evidence into account, the Board finds that up 
until June 16, 2005, the veteran's lumbar spine disability 
was not manifested by forward flexion of the thoracolumbar 
spine limited to 60 degrees; or, combined range of motion of 
the thoracolumbar spine limited to 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warranting an evaluation in 
excess of 10 percent.  

However, since June 16, 2005, the Board finds that a 
disability evaluation of 40 percent is most consistent with 
the veteran's overall orthopedic symptomatology, particularly 
in light of the fluctuation of symptomatology between June 
2005 and December 2005.  Thus, by resolving any doubt in the 
veteran's favor, from June 16, 2005, the Board finds that the 
veteran's lumbar spine disability has been manifested by 
flexion limited to at least 30 percent when considering 
additional functional impairment during flare-ups under 
Deluca.  Thus, in light of Deluca, the Board finds that the 
veteran's symptoms from June 16, 2005, more nearly 
approximate the criteria for the 40 percent rating.  

However, the veteran's orthopedic manifestations of his 
lumbar strain do not approach the severity contemplated for a 
rating higher than 40 percent.  As set forth above, in order 
for the veteran's service-connected lumbar spine disability 
to warrant an evaluation in excess of 40 percent, the 
evidence must show unfavorable ankylosis.  However, this 
symptom has clearly not been demonstrated by the record.  

The Board has considered whether a higher evaluation is 
warranted for any neurologic symptoms evaluated separately.  
The Board notes that the veteran has consistently complained 
of pain radiating into his lower extremities.  On VA 
examination in March 2007, sensory examination was normal for 
vibration, pain, and light touch and reflex examination was 
normal for knee jerk and ankle jerk.  The Board notes that 
there has been consistent evidence of left sided muscle 
weakness; however, this has been characterized as due to the 
veteran's cerebral accident.  The Board also notes that the 
VA treatment records from June 2005 to December 2005 and from 
February 2006 to July 2007 indicate that straight leg raising 
has been positive.  As noted above, CT scan showed L3 bulge 
in June 2005.  Although this disc bulge has not been 
associated with the veteran's lumbar strain and degenerative 
joint disease involving the facets, when it is not possible 
to separate the effects of a service-connected disability 
from a non-service-connected disability, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  The March 2007 VA examiner noted a 
positive Lasègue's sign on the left; however, the examiner 
did not disassociate this with the veteran's service-
connected disability.  Therefore, resolving any doubt in 
favor of the veteran, the Board will attribute this relevant 
symptom to his service-connected lumbar strain with 
degenerative joint disease involving the facets.

Thus, the Board finds that a separate 10 percent rating, from 
June 16, 2005, is appropriate for radiculopathy to the left 
lower extremity which the Board finds to be a chronic 
neurological manifestation of the veteran's service-connected 
lumbar spine disability.  

Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

In this case, the objective medical evidence shows that the 
veteran's radiculopathy and pain in the left lower extremity 
is not characterized by foot drop, weakness, significant 
sensory loss, bowel or bladder impairment, muscle atrophy, 
loss of strength, or significant loss of reflexes. 
Consequently, his radiculopathy, pain in the left lower 
extremity is only mild in degree, warranting only a 10 
percent rating.  38 C.F.R. § 4.7.  

The Board notes that there is no evidence of record that the 
veteran's service-connected lumbar spine disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his service-connected lumbar spine disability.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 

       
ORDER

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to June 16, 2005, for lumbar strain is denied. 

2.  Entitlement to an evaluation of 40 percent from June 16, 
2005, for lumbar strain is granted, subject to the law and 
regulations governing the payment of monetary benefits.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbar strain is denied.

4.  Entitlement to a separate 10 percent, from June 16, 2005, 
evaluation for left lower extremity sciatica is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


